Fish, C. J.
Where a municipal corporation maintains a building which is used for the housing of fire apparatus and keeping it in readiness to respond to fire alarms and extinguish fires throughout the city, and also provides on the upper floor of the building sleeping quarters for the firemen whose duty it is to respond to such fire alarms and use the fire apparatus for the purpose of extinguishing fires in the city, and where there is maintained in the building a pole extending from the firemen’s quarters to the lower floor, which is used by the firemen in responding to fire alarms, the municipality is engaged in the exercise of governmental powers in maintaining such pole and the floor on which it rests, and is not liable in damages to a fireman for injuries while using the pole for the purpose for which it was intended, on account of negligence in the maintenance of the pole and floor. This sufficiently answers the question propounded by the Court of Appeals. Civil Code, § 897; Gray v. Griffin, 111 Ga. 361 (36 S. E. 792, 51 L. R. A. 131); Mayor &c. of Savannah v. Jordan, 142 Ga. 409 (83 S. E. 109 L. R. A. 1915C, 741, Ann. Cas. 1916C, 240); Cornelisen v. Atlanta, 146 Ga. 416 (91 S. E. 415); Mayor &c. of Savannah v. Jones, 149 Ga. 139 (99 S. E. 294); City of Warrenton v. Smith, 149 Ga. 567 (101 S. E. 681).

All the Justices concur.